 1
                         UNITED STATES DISTRICT COURT
 2
                      SOUTHERN DISTRICT OF CALIFORNIA
 3
 4   UNITED STATES OF AMERICA,            Case No.: 19CR3353-GPC
 5              Plaintiff,
 6                                        JUDGMENT AND ORDER GRANTING
          v.                              MOTION TO DISMISS
 7
 8   FRANCISCO DANIEL-CHAVEZ,
                                          The Honorable Gonzalo P. Curiel
 9              Defendant
10
11
12
13       Upon motion by the United States and for good cause shown,
14       IT IS ORDERED that this case be dismissed without prejudice.
15       SO ORDERED.
16 Dated: October 24, 2019
17
18
19
20
21
22
23
24
25
26
27
28
